

116 HR 6187 IH: Maintaining Essential Access to Lunch for Students Act
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6187IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Ms. Omar (for herself, Ms. Fudge, Mr. Morelle, Mr. Courtney, Mr. Trone, Mr. Sablan, Ms. Jayapal, Mr. DeSaulnier, Mr. Grijalva, Mr. Takano, Ms. Wild, Mr. Levin of Michigan, Ms. Schrier, Mr. Smith of Washington, Ms. Adams, Mrs. Hayes, Ms. Pressley, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo allow the Secretary of Agriculture to grant certain waivers under the Richard B. Russell National School Lunch Act to address school closures due to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Maintaining Essential Access to Lunch for Students Act or the MEALS Act. 2.Waiver exception for school closures due to COVID–19(a)In generalThe requirements under section 12(l)(1)(A)(iii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(l)(1)(A)(iii)) shall not apply to a qualified COVID–19 waiver.(b)Allowable increase in Federal costsNotwithstanding paragraph (4) of section 12(l) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(l)), the Secretary of Agriculture may grant a qualified COVID–19 waiver that increases Federal costs.(c)Termination after periodic reviewThe requirements under section 12(l)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(l)(5)) shall not apply to a qualified COVID–19 waiver.(d)Qualified COVID–19 waiverIn this section, the term qualified COVID–19 waiver means a waiver—(1)requested by a State (as defined in section 12(d)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)(8))) or eligible service provider under section 12(l) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(l)); and(2)to waive any requirement under such Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), or any regulation issued under either such Act, for purposes of providing meals and meal supplements under such Acts during a school closure due to COVID–19. 